United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1476
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Kenneth Ronald Jones

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                          Submitted: November 21, 2019
                            Filed: November 26, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Kenneth Jones appeals after he pleaded guilty to sex trafficking offenses and
the district court1 sentenced him to an above-Guidelines prison term, as jointly

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
recommended under the terms of his plea agreement. His counsel has moved for
leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence was unreasonable. Jones has filed a motion for
appointment of new counsel and a pro se brief.

      Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (sentences are reviewed for substantive reasonableness under
deferential abuse of discretion standard; abuse of discretion occurs when court fails
to consider relevant factor, gives significant weight to improper or irrelevant factor,
or commits clear error of judgment in weighing appropriate factors); United States
v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who explicitly and
voluntarily exposes himself to a specific sentence may not challenge that punishment
on appeal). The record establishes that the district court adequately considered the
sentencing factors listed in 18 U.S.C. § 3553(a). See United States v. Wohlman, 651
F.3d 878, 887 (8th Cir. 2011) (court need not mechanically recite § 3553(a) factors,
so long as it is clear from record that court actually considered them in determining
sentence).

       We also conclude that Jones’s pro se arguments provide no basis for reversal.
Specifically, the record shows Jones’s plea was knowing and voluntary, see United
States v. Andis, 333 F.3d 886, 890-91 (8th Cir. 2003) (en banc) (one important way district
court can ensure plea agreement is knowing and voluntary is to question defendant
about decision to enter into agreement); see also Nguyen v. United States, 114 F.3d
699, 703 (8th Cir. 1997) (defendant’s representations during plea-taking carry strong
presumption of verity); the district court did not err in ordering Jones pay restitution,
see United States v. Frazier, 651 F.3d 899, 903-05 (8th Cir. 2011) (reviewing finding
as to loss amount for clear error; sentencing court has discretion in determining how
to value losses, but amount of restitution must be based on amount of loss actually
caused by offense); cf. United States v. Adetiloye, 716 F.3d 1030, 1039 (8th Cir.

                                           -2-
2013) (government may meet its burden of proof as to the loss amount by introducing
testimony from an investigating officer); and, to the extent Jones attempts to assert
ineffective assistance of counsel, we decline to address the claim in this direct appeal,
see United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002) (generally,
ineffective-assistance claim is not cognizable on direct appeal).

       We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we have found no non-frivolous issues for appeal. Accordingly,
we affirm the judgment, grant counsel’s motion to withdraw, and deny Jones’s motion
for counsel.
                      ______________________________




                                          -3-